04/10/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0694



                                    No. DA 19-0694


RICHARD D. REINERT, JR.,

                Petitioner and Appellant,

         v.

STATE OF MONTANA,

                Respondent and Appellee.

                                        ORDER


         Upon consideration of Appellee’s motion for a 14-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including April 27, 2020, within which to prepare, serve, and file its response

brief.




JMK                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              April 10 2020